Title: From George Washington to Timothy Pickering, 12 January 1798
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 12th Jan: 1798

Permit me to request your care of the enclosed letter to Mr Williams, our Consul at Hamburgh, in answer to a very polite & civil one informing me of the arrival of Genl Lafayette & family at that place. Allow me also to ask the favour of you to send me Colo. Monroe’s, & Mr Fauchet’s Pamphlets; and if you have leisure (not else) to let me know what the public sentiment respecting them, is. In one of these, or in some other way, I find by a writer in the Richmond Paper, a private letter of mine to Mr Gouvr Morris is given to the public. If given fairly, with the cause which produced it, I have no doubt of its operating against the measure it was intended to promote.
As Silver could not be transmitted in a letter, & I had no other small notes, I send two of the Bank of Columbia, to pay for the Pamphlets. ⟨Yours always

Go: Washington⟩

